Name: 2006/404/EC: Commission Decision of 31 May 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat and milk sectors in Poland (notified under document number C(2006) 2068) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe;  European construction;  health
 Date Published: 2007-05-08; 2006-06-09

 9.6.2006 EN Official Journal of the European Union L 156/16 COMMISSION DECISION of 31 May 2006 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat and milk sectors in Poland (notified under document number C(2006) 2068) (Text with EEA relevance) (2006/404/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B (1) to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5), 2005/591/EC (6), 2005/854/EC (7), 2006/14/EC (8) and 2006/196/EC (9). (3) According to an official declaration from the Polish competent authority certain establishments in the meat and milk sectors have completed their upgrading process and are now in full compliance with Community legislation. Furthermore certain establishments have ceased activities. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 1392. (2) OJ L 156, 30.4.2004, p. 53; corrected by OJ L 202, 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 56; corrected by OJ L 212, 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 73; corrected by OJ L 212, 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. (7) OJ L 316, 2.12.2005, p. 17. (8) OJ L 10, 14.1.2006, p. 66. (9) OJ L 70, 9.3.2006, p. 80. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession Meat establishments Initial list No Name of establishment 66 12620314 ZakÃ ady MiÃsne WiesÃ aw LeÃ niak 87 14190303 ZakÃ ad PrzetwÃ ³rstwa MiÃsa Olewnik-Bis 165 24720304 Wakpol Sp. z o.o. 228 30220104 Ubojnia zwierzÃ t rzeÃ ºnych B. W. Grzelewscy 230 30220207 ZPM sp.j. G.E.J. Dworeccy Red meat low capacity establishments Initial list No Name of establishment 1 ZakÃ ad Pracy Chronionej PaÃ uki spÃ ³Ã ka jawna, Malice 6, 89-240 Kcynia Milk sector Initial list No Name of establishment 30 10201601 OSM w Ozorkowie 76 26021601 OSM w JÃdrzejowie, ZakÃ ad Produkcyjny w JÃdrzejowie 81 26071601 OSM w Ostrowcu Ã wiÃtokrzyskim 100 30141601 Celia Polska Sp. z o.o. 108 30241602 OSM KaÃ ºmierz Wlkp. Supplementary list Meat establishments No Name of establishment 47 14070204 ZakÃ ad MiÃsny Nowopol Sp. j. OdziaÃ : Garbatka Letnisko 50 14230202 Ubojnia ZwierzÃ t Gospodarczych Andrzej KazaÃ a 56 14380301 ZakÃ ady MiÃsne RatyÃ ski i Synowie Sp. j. 73 24060201 ZakÃ ad Masarski ME JÃdrycha 94 28183803 Masarnia Kurpianka Sp. j. 107 12610316 KRAK  MIÃS, J. Naruszewicz, ul. MakuszyÃ skiego 2A 31-752 KrakÃ ³w 118 04630201 PrzedsiÃbiorstwo Produkcyjno-UsÃ ugowo-Handlowe, Masarnia z UbojniÃ , CzesÃ aw HoÃ ubek 87-100 ToruÃ , ul. Wschodnia 19 139 24010318 PrzetwÃ ³rstwo MiÃsne Bogdan Szopa, 42-470 Siewierz, ul. PiÃ sudskiego 21 153 24150304 PPUH JANTAR Sp. z o.o. ZakÃ ad Masarniczy 44-370 PszÃ ³w, ul. Ks. Skwary 3 Supplementary list Poultrymeat No Name of establishment 185 22053901 Ubojnia Drobiu Jerzy Piotrowski, PÃpowo ul. GdaÃ ska 118 83-330 Ã »ukowo 186 22053905 A&B DROB Sp. z o.o. ul. Pod ElÃ ¼bietowo 9 83-330 Ã »ukowo Supplementary list Milk No Name of establishment 24 10111602 SpÃ ³Ã dzielnia Mleczarska 99-220 Wartkowice ul. SpÃ ³Ã dzielcza 3 33 32161601 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska, 78-200 BiaÃ ogard. Topialnia SerÃ ³w RÃ bino